Title: V. To George Washington from Lieutenant Colonel Richard Kidder Meade, 23 June 1780
From: Meade, Richard Kidder
To: Washington, George




Sir
[Springfield, 23 June 1780] 4 o Clock P.M.

as I advanced, from the information I receved it became proper to alter the route given me by your Excellency & also to keep the party of horse together. I am now on the hill where Baron Steubens Qrs were (Caldwells former house)—the Enemy a little in front retiring, after leaveing I think only two houses standing in the Town—I have seen Genl Greene who will act with great caution, but at the same time harrass the rear of the Enemy with the militia, & such Troops as are not too much fatigued. On my way down I saw persons from & near New ark & cannot learn that any of the Enemy have moved that way—Genl Greenes information confirms this acco’t—I shall however while I remain, pay proper attention to that point—I do not find any other matter to mention to Yr Excy—except that I am told our officers & men have behaved equal to your most sanguine expectations. The firing becomes more & more distant, I shall close this, & follow Genl Greene, & lose no time in giving you any thing material that may occur. I have the honor to be Yr Excellencys most Obet & hum. se[rv]t

R. K. Meade A.D.C.




I took rather a circuitous route which, with the Dragoons being fatigued, kept me so long on the road.

